DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 3/8/2021 has been entered. In the amendment, Applicant amended claims 1-20. Currently claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 2018/0192001) in view of Son et al. (US 2021/0240258).
Regarding claim 1, Boyce teaches a method (abstract; Fig. 3) implemented by a terminal device ([0016]: HMD as terminal device; Fig. 3: client device 304 in form of HMD) and comprising: 
sending to a device (Fig. 3: MANE (Media Aware Network Element) 332), first information (Fig. 3: position data 340) indicating a first posture ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD orientation reads on first posture of HMD) of the terminal device at a first moment ([0036]-[0037]: “first moment” is interpreted as the moment when “initial HMD position” that is transmitted to MANE is determined by client HMD) and a first location ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD position reads on first location of HMD) of the terminal device at the first moment; 
receiving, from the device, information (Fig. 3: encoded video and added metadata output from video encoder 342 according to para. [0034]) about a first field of view (FOV) image (Fig. 4: video frame associated with extracted region 364; Fig. 5: block 522, encoded video frame received) corresponding to the first posture and the first location; and 
displaying a second image (Fig. 4: image inside viewport 366 based on current HMD position/orientation; Fig. 5: block 532: image in the generated viewport using updated position data) within a second FOV range (Fig. 4:  range of viewport 366 based on current HMD position and orientation reads on “second FOV range”; Fig. 5: blocks 530-532, FOV range inherently associated with the generated viewport using updated position data) of the terminal device at a second moment ([0037]: “second moment” interpreted as the current moment; Fig. 5: block 528, “second moment” interpreted as the current moment when position data is updated) and based on the information, a posture change (Fig. 5: “posture change” interpreted as change of orientation in the position data between the initial moment and the current moment) of the terminal device from the first moment to the second moment, and a location change (Fig. 5: “location change” interpreted as change of position in the position data between the initial moment and the current moment) of the terminal device from the first moment to the second moment, 
wherein the second moment is later than the first moment.
Boyce does not further teach the device is a cloud device. However, it is not new in the related art using a cloud device for providing a rendered image based on a posture and location of a HMD.
	Son, for instance, teaches in para. [0002], [0026], [0128]-[0129] a cloud device is connected to an HMD for providing a rendered imaged based on a posture and location of the HMD.
	Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Boyce with Son’s technique having a cloud device to replace Boyce’s MANE, which is an obvious matter of design choice as suggested by Son in para. [0002]. Furthermore, use of a cloud device would be advantageous for further enabling sharing of VR content sources at a lower cost.

Regarding claim 2, Boyce/Son teach the method of claim 1. Boyce further teaches the method of claim 1, wherein the information comprises the first FOV image, and wherein the method further comprises: 
converting the first FOV image into a second FOV image (Fig. 5: block 530, “second FOV image” interpreted as generated viewport using the updated position data) based on the location change, wherein the second FOV image corresponds to a second location (Fig. 5: block 528-530: location in updated position data) of the terminal device at the second moment; and 
further displaying the second image within the second FOV range in the second FOV image (Fig. 5: block 532).

Regarding claim 5, Boyce/Son teach the method of claim 1. Boyce further teaches the method of claim 1, wherein before displaying the second image, the method further comprises: determining the second FOV range based on a second posture (Fig. 5: block 528, “second posture” resulting from received updated position data) of the terminal device at the second moment.

Regarding claim 6, Boyce/Son teach the method of claim 1. Boyce further teaches the method of claim 1, wherein the first FOV image comprises first image ([0040]: image within received viewport) within a first FOV range ([0040]: inherent FOV range of received viewport; Fig. 4: received viewport 366 within extracted region 364) of the terminal device at the first moment, and wherein a third FOV range (Fig. 4: FOV range of extracted region 364) of the first FOV image is greater than the first FOV range.

Regarding claim 7, Boyce teaches a method (abstract) implemented by a device (Fig. 3: MANE (Media Aware Network Element) 332) and comprising: 
receiving from a terminal device ([0016]: HMD as terminal device; Fig. 3: client device 304 in form of HMD) first information (Fig. 3: position data 340) indicating a first posture ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD orientation reads on first posture of HMD) of the terminal device at a first moment ([0036]-[0037]: “first moment” is interpreted as the moment when “initial HMD position” that is transmitted to MANE is determined by client HMD) and a location of the terminal device ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD position reads on first location of HMD) at the first moment; 
rendering a prestored environment image ([0015]: panoramic video) of the terminal device based on the first information to obtain a first field of view (FOV) image (Fig. 4: video frame associated with extracted region 364; Fig. 5: block 522, encoded video frame received), wherein the first FOV image corresponds to the posture and the location; and 
sending, to the terminal device, second information (Fig. 3: encoded video and added metadata output from video encoder 342 according to para. [0034]) about the first FOV image.
Boyce does not further teach the device is a cloud device. However, it is not new in the related art using a cloud device for providing a rendered image based on a posture and location of a HMD.
	Son, for instance, teaches in para. [0002], [0026], [0128]-[0129] a cloud device is connected to an HMD for providing a rendered imaged based on a posture and location of the HMD.
	Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Boyce with Son’s technique having a cloud device to replace Boyce’s MANE, which is an obvious matter of design choice as suggested by Son in para. [0002]. Furthermore, use of a cloud device would be advantageous for further enabling sharing of VR content sources at a lower cost.

Regarding claim 9, Boyce/Son teach the method of claim 7, wherein the first FOV image comprises an image ([0040]: image within received viewport) within a first FOV range ([0040]: inherent FOV range of received viewport; Fig. 4: received viewport 366 within extracted region 364) of the terminal device at the first moment, and wherein a second FOV range (Fig. 4: FOV range of extracted region 364) of the first FOV image is greater than the first FOV range.

Regarding claim 10, Boyce teaches a terminal device ([0016]: HMD as terminal device; Fig. 3: client device 304 in form of HMD) comprising: 
a memory ([0083]) configured to store instructions; and 
a processor ([0083]) coupled to the memory and configured to execute the instructions to: 
send, to a device (Fig. 3: MANE (Media Aware Network Element) 332), first information (Fig. 3: position data 340) indicating a first posture ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD orientation reads on posture of HMD) of the terminal device at a first moment ([0036]-[0037]: “first moment” is interpreted as the moment when “initial HMD position” that is transmitted to MANE is determined by client HMD) and a first location of the terminal device ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD position reads on first location of HMD) at the first moment; 
receive, from the device, information (Fig. 3: position data 340) about a first field of view (FOV) image (Fig. 4: video frame associated with extracted region 364; Fig. 5: block 522, encoded video frame received) corresponding to the first posture and the first location; and 
display second image (Fig. 4: image inside viewport 366 based on current HMD position/orientation; Fig. 5: block 532: image in the generated viewport using updated position data) within a second FOV range (Fig. 4:  range of viewport 366 based on current HMD position and orientation reads on “second FOV range”; Fig. 5: blocks 530-532, FOV range inherently associated with the generated viewport using updated position data) of the terminal device at a second moment ([0037]: “second moment” interpreted as the current moment; Fig. 5: block 528, “second moment” interpreted as the current moment when position data is updated) and based on the information, a posture change (Fig. 5: “posture change” interpreted as change of orientation in the position data between the initial moment and the current moment) of the terminal device from the first moment to the second moment, and a location change (Fig. 5: “location change” interpreted as change of position in the position data between the initial moment and the current moment) of the terminal device from the first moment to the second moment, 
wherein the second moment is later than the first moment.
Boyce does not further teach the device is a cloud device. However, it is not new in the related art using a cloud device for providing a rendered image based on a posture and location of a HMD.
	Son, for instance, teaches in para. [0002], [0026], [0128]-[0129] a cloud device is connected to an HMD for providing a rendered imaged based on a posture and location of the HMD.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Boyce with Son’s technique having a cloud device to replace Boyce’s MANE, which is an obvious matter of design choice as suggested by Son in para. [0002]. Furthermore, use of a cloud device would be advantageous for further enabling sharing of VR content sources at a lower cost.

Regarding claim 11, Boyce/Son teach the terminal device of claim 10. Boyce further teaches the terminal device of claim 10, wherein the information comprises the first FOV image, and wherein the processor further configured to: 
convert the first FOV image into a second FOV image (Fig. 5: block 530, “second FOV image” interpreted as generated viewport using the updated position data) based on the location change, wherein the second FOV image corresponds to a second location (Fig. 5: block 528-530: location in updated position data) of the terminal device at the second moment; and
further display the second image within the second FOV range in the second FOV image. (Fig. 5: block 532).

Claim 14 is rejected for substantially the same rationale as applied to claim 5.

Claim 15 is rejected for substantially the same rationale as applied to claim 6.

Regarding claim 16, Boyce teaches a system (abstract; Fig. 3), comprising: 
a terminal device ([0016]: HMD as terminal device; Fig. 3: client device 304 in form of HMD) configured to send first information (Fig. 3: position data 340) indicating a first posture ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD orientation reads on posture of HMD) of the terminal device at a first moment ([0036]-[0037]: “first moment” is interpreted as the moment when “initial HMD position” that is transmitted to MANE is determined by client HMD) and a first location ([0035]-[0037]: position data 340 includes client HMD position and orientation; the initial HMD position reads on first location of HMD) of the terminal device at the first moment; and 
a device (Fig. 3: MANE (Media Aware Network Element) 332) configured to: 
receive, from the terminal device, the first information (Fig. 3); 
render a prestored environment image ([0015]: panoramic video) of the terminal device based on the first information to obtain a first field of view (FOV) image (Fig. 4: video frame associated with extracted region 364; Fig. 5: block 522, encoded video frame received), wherein the first FOV image corresponds to the first posture and the first location; and 
send, to the terminal device, second information (Fig. 3: encoded video and added metadata output from video encoder 342 according to para. [0034]) about the first FOV image, 
wherein the terminal device is further configured to: 
receive, from the cloud device, the second information (Fig. 3); and 
display a second image (Fig. 4: image inside viewport 366 based on current HMD position/orientation; Fig. 5: block 532: image in the generated viewport using updated position data) within a second FOV range (Fig. 4:  range of viewport 366 reads on “second FOV range”; Fig. 5: blocks 530-532, FOV range inherently associated with the generated viewport using updated position data) of the terminal device at a second moment ([0037]: “second moment” interpreted as the current moment; Fig. 5: block 528, “second moment” interpreted as the current moment when position data is updated) and based on the second information, a posture change (Fig. 5: “posture change” interpreted as change of orientation in the position data between the initial moment and the current moment) of the terminal device from the first moment to the second moment, and a location change (Fig. 5: “location change” interpreted as change of position in the position data between the initial moment and the current moment) of the terminal device from the first moment to the second moment, 
wherein the second moment is later than the first moment.
Boyce does not further teach the device is a cloud device. However, it is not new in the related art using a cloud device for providing a rendered image based on a posture and location of a HMD.
	Son, for instance, teaches in para. [0002], [0026], [0128]-[0129] a cloud device is connected to an HMD for providing a rendered imaged based on a posture and location of the HMD.
	Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Boyce with Son’s technique having a cloud device to replace Boyce’s MANE, which is an obvious matter of design choice as suggested by Son in para. [0002]. Furthermore, use of a cloud device would be advantageous for further enabling sharing of VR content sources at a lower cost.

Claim 17 is rejected for substantially the same rationale as applied to claim 2.

Claim 20 is rejected for substantially the same rationale as applied to claim 5.

Claims 3-4, 8, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 2018/0192001) in view of Son et al. (US 2021/0240258), and further in view of Park (US 2018/0146189).
Regarding claim 3, Boyce/Son teach the method of claim 2. Boyce further teaches the method of claim 2, further comprising: 
determining, based on the location change, pixel change information for converting the first FOV image into the second FOV image ([0041]: third and fourth sentences); and 
further converting the first FOV image into the second FOV image based on the pixel change information ([0044]).
Boyce/Son do not further teach the method of claim 2, further comprising: 
determining, based on the location change, second depth information of the second FOV image; and 
further converting the first FOV image into the second FOV image based on the second depth information.
The differentiating limitations indicate that distance(s)/depth(s) of objects in the second FOV image are adjusted based on the location change of the terminal device. The technique is not new, however. 
In the same field of endeavor, Park teaches in paras. [0078] and [0165] the differentiating limitations.
Before the effective filing date of the invention, it would have been obvious to further modify the technique of Boyce/Son to accurately present a FOV image in accordance with the location of terminal device of Boyce. 

Regarding claim 4, Boyce/Son/Park teach the method of claim 3. Park further teaches the method of claim 3, wherein the information further comprises first depth information and a motion vector ([0078]; [0165]; Examiner’s Note: use of first depth information and motion vector is inherently necessary for determining the second depth information), wherein the motion vector represents change trends of pixels in the first FOV image, and wherein the method further comprises: 
further determining the second depth information based on the first depth information ([0078]; [0165]); and 
determining the pixel change information based on the motion vector and the location change ([0078]; [0165]).

Regarding claim 8, Boyce/Son teach the method of claim 7. Boyce further teaches the method of claim 7, wherein the second information comprises the first FOV image (Fig. 4: extracted region 364). 
Boyce/Son do not teach the second information further comprises depth information, and a motion vector.
The differentiating limitations indicate that distance(s)/depth(s) of objects in the second FOV image are adjusted based on the location change of the terminal device. The technique is not new, however. 
In the same field of endeavor, Park teaches in paras. [0077]-[0078] and [0164]-[0165] that the second information (i.e., information provided to HMD 100) further comprises depth information, and a motion vector (Examiner’s Note: use of motion vector is inherently necessary for determining the second depth information).
Before the effective filing date of the invention, it would have been obvious to further modify the technique of Boyce/Son to accurately present a FOV image in accordance with the location of terminal device of Boyce. 

Claim 12 is rejected for substantially the same rationale as applied to claim 3.

Claim 13 is rejected for substantially the same rationale as applied to claim 4.

Claim 18 is rejected for substantially the same rationale as applied to claim 3.

Claim 19 is rejected for substantially the same rationale as applied to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0077209, made of record by So et al., teaches in the entire disclosure related technique in terms of reducing motion-to-photon latency;
US 2018/0047332, made of record by Kuwahara et al., also teaches in the entire disclosure related technique in terms of reducing motion-to-photon latency;
US 2017/0115488, made of record by Ambrus et al., teaches in Figs. 4A and 4B adjusting depth of objects in virtual images in accordance with detection of motion of a HMD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693